     Case 1:20-cv-03185-NLH Document 5 Filed 10/02/20 Page 1 of 5 PageID: 53



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
FRANK FREITAS HIGGINBOTHAM,         :
                                    :
          Petitioner,               :    Civ. No. 20-3185 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
DAVID E. ORTIZ,                     :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Frank Freitas Higginbotham
57165-018
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

       Petitioner Pro se

HILLMAN, District Judge

       Frank Freitas Higginbotham has filed an amended petition

for writ of habeas corpus under 28 U.S.C. § 2241 arguing that

the trial court was without jurisdiction to try his criminal

case.     ECF No. 4.    For the reasons expressed below, this Court

will dismiss the amended petition for lack of jurisdiction.

I.    BACKGROUND

       A jury in the Middle District of Florida convicted

Petitioner of conspiracy to manufacture 5 grams or more of

methamphetamine, 21 U.S.C. §§ 841(a)(1), 826; and distribution

of methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(B).              United
    Case 1:20-cv-03185-NLH Document 5 Filed 10/02/20 Page 2 of 5 PageID: 54



States v. Higginbotham, No. 3:12-cr-0125 (M.D. Fla. Feb. 21,

2013) (ECF No. 76). 1     The trial court sentenced him to 190-months

imprisonment.       Id. (June 25, 2013) (ECF No. 84).       The United

States Court of Appeals for the Eleventh Circuit affirmed the

convictions.     United States v. Higginbotham, 558 F. App'x 912

(11th Cir. 2013).      Petitioner did not petition for certiorari or

file a motion under 28 U.S.C. § 2255.          ECF No. 1 at 2.

       Petitioner filed the instant petition on March 24, 2020.

ECF No. 1.     The Court administratively terminated the petition

as Petitioner did not submit the Clerk’s form for § 2241

petitions.     ECF No. 3.    Petitioner filed an amended petition,

ECF No. 4, and the Court reopened the matter for review.

II.    DISCUSSION

       A.   Legal Standard

       Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.        The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).     A pro se habeas petition and any supporting




1   The Court takes judicial notice of these public filings.

                                      2
  Case 1:20-cv-03185-NLH Document 5 Filed 10/02/20 Page 3 of 5 PageID: 55



submissions must be construed liberally and with a measure of

tolerance.

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.          28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

     B.   Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).        Generally, a challenge to the

validity of a federal conviction or sentence must be brought

under 28 U.S.C. § 2255.     See Jackman v. Shartle, 535 F. App’x

87, 88 (3d Cir. 2013) (per curiam) (citing Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002)).         “[Section] 2255

expressly prohibits a district court from considering a

challenge to a prisoner’s federal sentence under § 2241 unless

the remedy under § 2255 is ‘inadequate or ineffective to test

the legality of his detention.’”        Snyder v. Dix, 588 F. App’x

205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see also

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).




                                    3
  Case 1:20-cv-03185-NLH Document 5 Filed 10/02/20 Page 4 of 5 PageID: 56



     Petitioner argues that the trial court lacked criminal

jurisdiction to try his case because 18 U.S.C. § 3231, which

provides that “[t]he district courts of the United States shall

have original jurisdiction . . . of all offenses against the

laws of the United States,” was not properly enacted into law.

Section 2255 contains an explicit provision that permits “[a]

prisoner in custody under sentence of a court established by Act

of Congress claiming . . . that the court was without

jurisdiction to impose such sentence” to file a motion to

vacate, set aside, or correct the sentence in the sentencing

court.   28 U.S.C. § 2255(a).     Since the plain text of the

statute permits a prisoner to challenge the jurisdiction of the

trial court via § 2255, it is not ineffective or inadequate such

that this Court would have jurisdiction under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     Since Petitioner has never filed

a motion under § 2255, the appropriate court would be the

sentencing court, the Middle District of Florida.          The Court

declines to transfer this matter to the Middle District of

Florida because it appears that Petitioner is beyond the one-

year statute of limitations to file a motion under § 2255.

                                    4
  Case 1:20-cv-03185-NLH Document 5 Filed 10/02/20 Page 5 of 5 PageID: 57



Moreover, the Seventh Circuit considered the argument that 18

U.S.C. § 3231 is invalid in United States v. States, 242 F.

App’x 362 (7th Cir. 2007).      The entire opinion reads: “This case

is unbelievably frivolous.      We AFFIRM.”    Id.   This Court agrees.

Nothing in this opinion should be construed as preventing

Petitioner from filing in the Middle District himself if he so

chooses, however.

III. CONCLUSION

     For the foregoing reasons, the amended petition for writ of

habeas corpus will be dismissed for lack of jurisdiction.

     An appropriate order will be entered.




Dated: October 2, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
